DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10 and 11, filed 6/13/2022, with respect to the specification objection have been fully considered and are persuasive.  The specification objection of the title has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 4, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Applicant argued that the previously applied references do not disclose the features of having “acquire image information obtained by an image reading apparatus including a light source emitting to a sheet an uneven balance in an amount of light in a sub-scanning direction, wherein the light source emits to the sheet a different amount of light on a second side in the sub-scanning direction than that on a first side in the sub-scanning direction.”  The newly applied reference of Cui is used to perform the features of the above limitations and will be explained below.    
Regarding the amended features within claim 1, the reference of Cui discloses a light source that emits light toward the scanlines (i.e. lines in the main scanning direction) as the document is scanned.  As the document is scanned, the light has a greater intensity to the right of the optical path than the left of the optical path, which is taught in ¶ [18]-[23] and illustrated in figure 2.  Figure 2 illustrates the uneven illumination onto a sheet.  Using such a light reduces the amount of lights used as well as offers instant illumination when needed.  The features of the Cui reference cure the deficiencies of the previously applied Fujiki and Guan references.  Thus, the claimed features of “acquire image information obtained by an image reading apparatus including a light source emitting to a sheet an uneven balance in an amount of light in a sub-scanning direction, wherein the light source emits to the sheet a different amount of light on a second side in the sub-scanning direction than that on a first side in the sub-scanning direction“ are performed by the features of the Cui reference.  Therefore, the combination of Fujiki and Guan with the Cui reference performs the features of the claims.  

Thus, based on the above, the rejection of the claims is disclosed below.         

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki (US Pub 2019/0116292) in view of Guan ‘398 (US Pub 2003/0198398) and Cui (US Pub 2009/0180160).

Re claim 1: Fujiki teaches an image processing apparatus comprising: 
a processor configured to: 
acquire image information obtained by an image reading apparatus including a light source emitting to a sheet an amount of light in a sub-scanning direction (e.g. the invention includes a light source used with the CCD sensor to read an image.  The reading unit scans in a sub-scanning direction, or in the longitudinal direction, the sheet, which is taught in ¶ [33], [42] and [43].), 

[0033] A reading unit 32 includes a light source, a charge coupled device (CCD) sensor, platen glass, and so forth, for example. The reading unit 32 optically reads (scans) the document which is set by the user, and performs a process for forming image data.

[0042] The image analysis unit 42 detects a saddle stitch-side fold line position, which is the position of a fold line (fold line image) included in the saddle-stitched surface picture, by performing an image analysis process on the saddle-stitched surface picture. FIG. 4 illustrates an example of a saddle-stitched surface picture 50. As illustrated in FIG. 4, the saddle-stitched surface picture 50 includes a saddle-stitched surface image 52. In FIG. 4, the longitudinal direction of the saddle-stitched surface image 52 is defined as an X direction, and the short-length direction which is perpendicular to the X direction is defined as a Y direction. The saddle-stitched surface of the test saddle-stitched booklet has been temporarily folded, and therefore the saddle-stitched surface picture 52 includes a fold line image 54 that extends in the Y direction. The image analysis unit 42 detects the fold line image 54 by performing an image analysis process on the saddle-stitched surface picture 50.

[0043] The fold line image 54 may be detected on the basis of the contrast (difference) in the pixel value (brightness or color) in the saddle-stitched surface image 52, for example. For example, if a column of pixels that have pixel values distinguished from those of other portions extends over a certain distance in the Y direction, such a pixel column may be determined to constitute the fold line image 54. In order to make the fold line image 54 better detectable, a certain region that includes the fold line may be filled with a patch in a single color (e.g. black) when performing printing on a sheet of the test printed paper corresponding to the saddle-stitched surface. Consequently, the contrast in the pixel value between the fold line image 54 and pixels around the fold line image 54 may be enhanced in the saddle-stitched surface image 52, as a result of which the fold line image 54 is made better detectable.


specify a position of a folding line in the sheet from the acquired image information (e.g. image analysis can detect a folding line from the image scanned by detecting darker pixels in a folding area than the rest of the sides of the image area, which is taught in ¶ [42] and [43] above.), wherein 

the acquiring by the processor comprises acquiring 
first image information obtained by reading the sheet in a first state, using the light source, in which the folding line in the sheet is positioned in a direction intersecting the sub-scanning direction of the image reading apparatus, and an edge of the sheet faces toward a first main scanning direction (e.g. as seen in figure 8, the saddle stich image 76a is detected and a relative distance is measured from 76a to a fold line 74.  The measurement of 76a in relation to a fold line is considered as the first image information, which is described in ¶ [72]-[74].  The inner right edge of the rising fold faces toward the upper part of the main scan line, which is seen in figure 7B below.  In addition, the outer edge of the sheet on the left can be considered as an edge.  ¶ [45] and [50] describe an edge 52a detected, and when the sheet is turned over, the opposite edge 58b can be detected.), and 


    PNG
    media_image1.png
    76
    411
    media_image1.png
    Greyscale

[0045] Then, the image analysis unit 42 detects a saddle stitch-side fold line position on the basis of the fold line image 54. In the present exemplary embodiment, the image analysis unit 42 detects a paper edge 52a of the saddle-stitched surface image 52 from the saddle-stitched surface picture 50, and detects the X-direction distance (L.sub.1 in FIG. 4) from the paper edge 52a to the fold line image 54 as an index of the saddle stitch-side fold line position. The paper edge 52a is an edge of the saddle-stitched surface image 52 at an end portion in the X direction, and extends in parallel with the extension direction of the fold line image 54 (i.e. Y direction). The paper edge 52a may be detected using an image analysis technique (edge detection process) according to the related art.

[0050] The present exemplary embodiment is based on the precondition that the fold line image 54 is positioned at the center of the saddle-stitched surface image 52 in the X direction. Therefore, the paper edge 58a of the cover surface image 58 which is on the same side (right side in FIGS. 4 and 5) as the paper edge 52a of the saddle-stitched surface image 52 is detected, and the staple positions and the cover-side fold line position 62 are detected with reference to the paper edge 58a. However, a paper edge 58b of the cover surface image 58 which is on the opposite side (left side (negative side in the X direction) in the example of FIGS. 4 and 5) to the paper edge 52a may be detected, and the staple positions and the cover-side fold line position 62 may be detected with reference to the paper edge 58b.

[0051] The correction amount calculation unit 44 calculates correction information about the stapling position on the basis of the staple positions and the cover-side fold line position 62 which are detected by the image analysis unit 42 from the cover surface picture 56. Specifically, the correction amount calculation unit 44 calculates a correction amount such that the X-direction distance (L.sub.2 in the example of FIG. 5) from the paper edge 58a to the staple positions coincides with the X-direction distance (L.sub.1 in the example of FIG. 5) from the paper edge 58a to the cover-side fold line position 62. In the present example, the correction direction corresponds to the negative side in the X direction in FIG. 5, and an amount that matches L.sub.1−L.sub.2 is calculated as the correction amount. The relationship between the correction amount and L.sub.1−L.sub.2 may be decided, as appropriate, in accordance with the image size etc. of the saddle-stitched surface picture 50 and the cover surface picture 56.

[0053] The saddle-stitching unit 24 of the post-processing device 14 corrects the stapling position on the basis of the correction information. Consequently, the staple positions may be caused to coincide with the fold line on the cover side.

[0072] FIG. 8 illustrates a saddle-stitched surface picture 70 obtained by the reading unit 32 scanning the saddle-stitched surface on which the saddle stitch-side mark pair is printed. The saddle-stitched surface picture 70 includes a saddle-stitched surface image 72. The saddle-stitched surface image 72 includes a saddle stitch-side mark image pair 76 that serves as a first mark image pair and that corresponds to the saddle stitch-side mark pair. The saddle stitch-side mark image pair 76 includes saddle stitch-side mark images 76a and 76b. The saddle stitch-side mark images 76a and 76b (i.e. the saddle stitch-side marks) are preferably shaped such that the positions of the saddle stitch-side mark images 76a and 76b in the X direction are easily detectable through an image analysis process on the saddle-stitched surface picture 70. In the present exemplary embodiment, the saddle stitch-side mark images 76a and 76b each have a cross shape.
[0073] Also in the second exemplary embodiment, as in the first exemplary embodiment, the image analysis unit 42 detects the fold line image 74 by performing an image analysis process on the saddle-stitched surface picture 70. In the second exemplary embodiment, the image analysis unit 42 further detects the saddle stitch-side mark images 76a and 76b through the image analysis process on the saddle-stitched surface picture 70. Since the saddle stitch-side marks are printed on different sides of the fold line as discussed above, the saddle stitch-side mark images 76a and 76b are detected at positions on different sides of the fold line image 74.
[0074] In the second exemplary embodiment, a saddle stitch-side fold line position is detected in accordance with the positional relationship among the saddle stitch-side mark images 76a and 76b and the fold line image 74. Specifically, the image analysis unit 42 detects the ratio between the X-direction distance from the fold line image 74 to the saddle stitch-side mark image 76a and the X-direction distance from the fold line image 74 to the saddle stitch-side mark image 76b as an index of the saddle stitch-side fold line position. In the example of FIG. 8, for example, the X-direction distance from the fold line image 74 to the saddle stitch-side mark image 76a is 4, and the X-direction distance from the fold line image 74 to the saddle stitch-side mark image 76b is 6, and thus a ratio of 4:6 is detected as an index of the saddle stitch-side fold line position.

    PNG
    media_image2.png
    297
    310
    media_image2.png
    Greyscale

second image information obtained by reading the sheet in a second state, using the same light source in the first state, in which the edge of the sheet faces toward a second main scanning direction that is opposite to the first main scanning direction (e.g. the invention further discloses detecting the mark image 76b and measures a relative distance of this mark to a fold line 74.  The fold line is determined based on the measurement between the distances of the fold line and 76a and 76b, which is explained in ¶ [72]-[74] above.  The rising fold contains an inner edge that faces toward the right of the sheet of paper, which is seen in figure 7B above.  In addition, the outer edge on the right can be considered another edge opposite of the first edge.  ¶ [45] and [50] above describe an edge 52a detected, and when the sheet is turned over, the opposite edge 58b can be detected.), and
the specifying by the processor comprises specifying the position of the folding line in the sheet based on the first image information and the second image information (e.g. the folding line position is detected based on the detected information involving the mark images of 76a and 76b in different areas of the scanned page in relative position to a fold line, which is described in ¶ [72]-[74] above.).  

However, Fujiki fails to specifically teach the feature to acquire image information obtained by an image reading apparatus including a light source emitting to a sheet an uneven balance in an amount of light in a sub-scanning direction, wherein the light source of the image reading apparatus is disposed underneath the sheet.
However, this is well known in the art as evidenced by Guan ‘398.  Similar to the primary reference, Guan ‘398 discloses scanning different sides of a book that faces toward a platen (same field of endeavor or reasonably pertinent to the problem).    
Guan ‘398 teaches wherein the light source of the image reading apparatus is disposed underneath the sheet (e.g. the scanner unit is below a platen and an area where the sheet or pages are laid, which is illustrated in figures 2, 7 and taught in ¶ [176].).  


    PNG
    media_image3.png
    201
    380
    media_image3.png
    Greyscale


[0005] However, as illustrated in FIG. 39, when a book 100 opened at certain pages is placed on a contact glass 102 for scanning, a binding margin 101 of the book document 100 cannot be brought into contact with the contact glass 102. When the binding margin 101 of the book document 100 rises above the contact glass 102, the binding margin 101 is away from a focal point of the scanner, so that the scanned image is distorted, shadowed, blurred, or otherwise deteriorated in the rising binding margin 101. The deteriorated image of the binding margin 101 is not readily readable and causes an extremely low recognition rate when characters on the image are recognized through an optical character reading (OCR) process. This is particularly true with a relatively thick book. In addition, when the operator presses the binding margin 101 of the book document 100 against the contact glass 102 to maintain the binding margin 101 on the focal plane, the book document 100 itself can be damaged.
[0029] Since the image is corrected for the luminance, the scanned image can be prevented from black stripes or ominous shadows.

[0176] FIG. 1 is a vertical sectional view illustrating the configuration of the scanner unit 1. As illustrated in FIG. 1, the scanner unit 1 comprises a contact glass 2 for carrying a document thereon; a movable exposure unit 5 including an exposure lamp 3 for exposing a document and a first reflective mirror 4; a movable reflector unit 8 including a second reflective mirror 6 and a third reflective mirror 7; a CCD (Charge Coupled Device) 9 or an imager device for reading a document image; a lens unit 10 for focusing an image on the CCD 9; a document scale 11 for serving as a reference when a document is placed on the contact glass 2 and for preventing the contact glass 2 from shifting or coming off; a white reference plate 12 disposed blow the document scale 11 for shading correction; and a frame 14. The CCD 9 is formed on a sensor board 13.


Therefore, in view of Guan ‘398, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the light source of the image reading apparatus is disposed underneath the sheet, incorporated in the device of Fujiki, in order to correct a scanned image with distortion based on being slightly raised from the platen, which aids in improving image quality after scanning (as stated in Guan ‘398 ¶ [11]-[13]).  
However, the combination above fails to specifically teach the features of acquire image information obtained by an image reading apparatus including a light source emitting to a sheet an uneven balance in an amount of light in a sub-scanning direction,  wherein the light source emits to the sheet a different amount of light on a second side in the sub-scanning direction than that on a first side in the sub-scanning direction.

However, this is well known in the art as evidenced by Cui.  Similar to the primary reference, Cui discloses scanning a light on a sheet to capture an image (same field of endeavor or reasonably pertinent to the problem).    
Cui teaches acquire image information obtained by an image reading apparatus including a light source emitting to a sheet an uneven balance in an amount of light in a sub-scanning direction, wherein the light source emits to the sheet a different amount of light on a second side in the sub-scanning direction than that on a first side in the sub-scanning direction (e.g. the invention discloses with a typical under the platen scanning system, a portion on a first side contains a light that is more intense than a portion on another side, which is seen in figures 1 and 2, ¶ [18]-[22].  Some advantages and disadvantages are outlined in the cited sections, but the feature of having a different amount of light on one side in relation to another side emitted by one light soure is taught by the Cui reference.).

[0018] As described above, use of high performance light sources such as Xenon fluorescent lamps provides a number of advantages, including high intensity, instant-on illumination. For this reason, such high performance light sources are considered desirable for use in optical imaging modules for electrophotographic devices such as scanners, printers, copiers, and the like. On the other hand, such high performance light sources may create undue thermal stress, negatively influencing optical imaging and creating imaging artifacts. By the present method and devices for practicing the method, it is made possible to utilize a single, smaller light-output light source which creates less thermal stress on an optical imaging system.

[0019] In considering use of a single light source for an optical imaging process and devices for conducting such optical imaging in an electrophotographic device, it is necessary to maintain a consistent, uniform illumination. As is well known in the art, during optical imaging of a media sheet a typical optical imaging system such as a scanner or copier essentially divides an image into a plurality of scan lines during the scanning process, with the totality of the scan lines combining to create the entirety of the image to be scanned or copied. A typical optical imaging module 10, shown in FIG. 1, includes a sensor array 12 comprising one or more photoreceptors (not shown) capable of receiving a light image and converting that image to an electrical signal which may be further processed or transmitted to a remote device. The embodiment of the optical imaging module 10 represented in FIG. 1 is a charge-coupled device, wherein an image is received by the sensor 12 by reflective transmission. However, it will be appreciated that alternative imaging modules are contemplated, such as contact image sensors, complementary metal oxide semiconductor sensors array, and the like. Other optical components such a lens and folding mirrors are typically provided, but are not shown here for convenience.

[0020] In use, a media sheet 14, such as a document containing an image for scanning or copying, is placed on a contact glass 16, with the portion of the media sheet 14 to be imaged facing the sensor array 12. Such media sheets 14 may include without limitation paper, photographic paper, transparencies, and the like. During imaging, such as a scanning or copying operation, the image is divided into a plurality of scan lines, each defined as a scan line position 18 is on the media sheet 14. The sensor array 12 photoreceptors view the scan line position 18, typically through a slit 20 of a predetermined width via a lens and folding mirrors (not shown). Providing such a slit 20 allows the sensor array 12 to restrict the light image received to substantially the light reflected from the scan line position 18 on the media sheet 14. In this fashion, flare is prevented or minimized. At the same time, the slit 20 must be sufficiently large to allow the optical imaging module 10 to maintain alignment with the scan line position 18 even under thermal or mechanical stress, increasing the challenge involved in illuminating an image. A typical slit width dimension used in the art is 5 mm, although the skilled artisan will readily appreciate that the optimal slit width will be determined by the dimensions of the optical imaging module 10 and the dimension of the sensor array 12, and can be determined by experimentation and computation.

[0021] In an optical imaging module 10 as shown in FIG. 1, typically an optical path 22 is defined, with the scan line position 18 being substantially vertically aligned with the slit 20 and the sensor array 12. It is necessary to illuminate the scan line position 18, to allow the sensor array 12 photoreceptors to properly view the portion of the image contained in that scan line position 18. Desirably, a single high performance light source 24 would be used which, while providing a desirably uniform and intense illumination of the scan line position 18, would not create undue thermal stress.

[0022] However, in a typical optical imaging module 10, it is necessary to position a light source at a distance from a media sheet 14 being imaged to provide a desired degree of illumination of a scan line being imaged. The most efficient position for a single light source 24 to uniformly illuminate the scan line would be directly aligned with the scan line position 18, but this would occlude the optical path 22. Thus, using a single light source 24, the light source must be positioned laterally of the scan line position 18, either left or right thereof (see FIG. 1). Unfortunately, unless a very intense light source 24 with a relatively larger diameter is used, a non-uniform illumination pattern of scan line position 18 is provided. This is graphically depicted in FIG. 2, showing a distribution of light, in particular in the red R, green G, blue B, and monochromatic M ranges, when a single light source 24 is positioned laterally to the right of a scan line position 18. In this configuration, the distribution of light is skewed to the right, such as at position A relative to optical path 22, and can therefore be unstable when there is instability of optical alignment in relation to the optical path 22. This would create imaging artifacts during the imaging process.

Therefore, in view of Cui, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of acquire image information obtained by an image reading apparatus including a light source emitting to a sheet an uneven balance in an amount of light in a sub-scanning direction, wherein the light source emits to the sheet a different amount of light on a second side in the sub-scanning direction than that on a first side in the sub-scanning direction, incorporated in the device of Fujiki, as modified by Guan ‘398, in order to high intensity light that may create non-uniform illumination, which can be used to provide instant-on illumination and limit the amount of lights used for the scanning operation (as stated in ¶ [18] of Cui).  

Re claim 2: The teachings of Fujiki in view of Guan ‘398 and Cui are applied to independent claim 1 above. 
Fujiki teaches the image processing apparatus according to claim 1, wherein 
the first image information and the second image information are image information obtained by the image reading apparatus by moving the light source in the sub-scanning direction and receiving reflected light from the sheet (e.g. the first information regarding the scanning of 76a and its relative distance to the folding line is performed based o using a scanning device and light.  The image data reflected to the CCD reflects the location of the mark 76a.  This also applies to the calculation and distance detection of 76b in relation to the folding line.  This is described in ¶ [33] and [72]-[74] above.).  

Re claim 3: The teachings of Fujiki in view of Guan ‘398 and Cui are applied to independent claim 1 above.
Fujiki teaches the image processing apparatus according to claim 1, wherein the first state is a state in which a upper side of the sheet intersecting the folding line in the sheet is directed to one side(e.g. as seen in figure 7B, the fold lifts the page slightly off the platen.  The first state in the upper part of page shown in 7B is considered the space slightly lifted up that faces the lower part of the page.  ¶ [66] and [67] describe the figure in 7B.), and 


    PNG
    media_image4.png
    241
    831
    media_image4.png
    Greyscale


the second state is a state in which the upper side of the sheet is directed to an opposite side to the one side (e.g. the second state can be considered either the other lifted part near the fold that faces the opposite direction or the flat of the page on that is scanned in the beginning of the scan.  The page is described in ¶ [66] and [67].).  

[0066] FIG. 7A illustrates the test saddle-stitched booklet as seen from the tail side (or the head side) during scanning of the cover surface. FIG. 7B illustrates the test saddle-stitched booklet as seen from the tail side (or the head side) during scanning of the saddle-stitched surface. During scanning, the test saddle-stitched booklet is pressed onto the platen glass by a top plate (not illustrated). As illustrated in FIGS. 7A and 7B, however, a portion in the vicinity of the fold line (a portion of the saddle-stitched booklet in the vicinity of the “gutter”) may be lifted during scanning of the saddle-stitched surface more greatly than during scanning of the cover surface. This is because a surface of the test saddle-stitched booklet on the platen glass side is mountain-folded during scanning of the cover surface and a surface of the test saddle-stitched booklet on the platen glass side is valley-folded during scanning of the saddle-stitched surface, etc.

[0067] As a result, the horizontal distance (D.sub.2 in FIG. 7B) from the fore edge-side end portion to the fold line of the test saddle-stitched booklet during scanning of the saddle-stitched surface may be shorter than the horizontal distance (D.sub.1 in FIG. 7A) from the fore edge-side end portion to the fold line of the test saddle-stitched booklet during scanning of the cover surface. Then, the X-direction distance from the paper edge 52a to the fold line image 54 on the saddle-stitched surface picture 50 and the X-direction distance from the paper edge 58a to the cover-side fold line position 62 on the cover surface picture 56 may be different from each other. The lift of the test saddle-stitched booklet from the platen glass normally occurs on both sides of the fold line alike. Therefore, the horizontal distance from the fold line to the fore edge-side end portion on the left side in FIG. 7A is also D.sub.1, and the horizontal distance from the fold line to the fore edge-side end portion on the left side in FIG. 7B is also D.sub.2.


    PNG
    media_image5.png
    292
    422
    media_image5.png
    Greyscale


Re claim 4: The teachings of Fujiki in view of Guan ‘398 and Cui are applied to dependent claim 2 above.
Fujiki teaches the image processing apparatus according to claim 2, wherein 
the first state is a state in which a upper side of the sheet intersecting the folding line in the sheet is directed to one side (e.g. as seen in figure 7B, the fold lifts the page slightly off the platen.  The first state in the upper part of page shown in 7B is considered the space slightly lifted up that faces the lower part of the page.  ¶ [66] and [67] above describe the figure in 7B.), and 
the second state is a state in which the upper side of the sheet is directed to an opposite side to the one side (e.g. the second state can be considered either the other lifted part near the fold that faces the opposite direction or the flat of the page on that is scanned in the beginning of the scan.  The page is described in ¶ [66] and [67] above.).  

Re claim 15: The teachings of Fujiki in view of Guan ‘398 and Cui are applied to independent claim 1 above.
Fujiki discloses the image processing apparatus according to claim 1, wherein the folding line is a fold (e.g. the folding line can be considered as a crease or a fold, which is disclosed in ¶ [43] above.).  

Re claim 18: Fujiki discloses an image processing method comprising: 
acquiring image information obtained by an image reading apparatus including a light source emitting to a sheet an amount of light in a sub-scanning direction (e.g. the invention includes a light source used with the CCD sensor to read an image.  The reading unit scans in a sub-scanning direction, or in the longitudinal direction, the sheet, which is taught in ¶ [33], [42] and [43] above.); and 
specifying a position of a folding line in the sheet from the acquired image information (e.g. image analysis can detect a folding line from the image scanned by detecting darker pixels in a folding area than the rest of the sides of the image area, which is taught in ¶ [42] and [43] above.), wherein 
the acquiring comprises acquiring 
first image information obtained by reading the sheet in a first state, using the light source, in which the folding line in the sheet is positioned in a direction intersecting the sub-scanning direction of the image reading apparatus, and an edge of the sheet faces toward a first main scanning direction (e.g. as seen in figure 8, the saddle stich image 76a is detected and a relative distance is measured from 76a to a fold line 74.  The measurement of 76a in relation to a fold line is considered as the first image information, which is described in ¶ [72]-[74].  The inner right edge of the rising fold faces toward the upper part of the main scan line, which is seen in figure 7B below.  ¶ [45] and [50] above describe an edge 52a detected, and when the sheet is turned over, the opposite edge 58b can be detected.), and 
second image information obtained by reading the sheet in a second state, using the same light source as used in the first state, in which the edge of the sheet faces toward a second main scanning direction that is opposite to the first main scanning direction (e.g. the invention further discloses detecting the mark image 76b and measures a relative distance of this mark to a fold line 74.  The fold line is determined based on the measurement between the distances of the fold line and 76a and 76b, which is explained in ¶ [72]-[74] above.  The rising fold contains an inner edge that faces toward the right of the sheet of paper, which is seen in figure 7B above.  ¶ [45] and [50] above describe an edge 52a detected, and when the sheet is turned over, the opposite edge 58b can be detected.), and 
the specifying comprises specifying the position of the folding line in the sheet based on the first image information and the second image information (e.g. the folding line position is detected based on the detected information involving the mark images of 76a and 76b in different areas of the scanned page in relative position to a fold line, which is described in ¶ [72]-[74] above.).  
However, Fujiki fails to specifically teach the feature of acquiring image information obtained by an image reading apparatus including a light source emitting to a sheet an uneven balance in an amount of light in a sub-scanning direction, wherein the light source of the image reading apparatus is disposed underneath the sheet.
However, this is well known in the art as evidenced by Guan ‘398.  Similar to the primary reference, Guan ‘398 discloses scanning different sides of a book that faces toward a platen (same field of endeavor or reasonably pertinent to the problem).    
Guan ‘398 teaches wherein the light source of the image reading apparatus is disposed underneath the sheet (e.g. the scanner unit is below a platen and an area where the sheet or pages are laid, which is illustrated in figures 2, 7 and taught in ¶ [176] above.).  

Therefore, in view of Guan ‘398, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the light source of the image reading apparatus is disposed underneath the sheet, incorporated in the device of Fujiki, in order to correct a scanned image with distortion based on being slightly raised from the platen, which aids in improving image quality after scanning (as stated in Guan ‘398 ¶ [11]-[13]).  

However, the combination above fails to specifically teach the features of acquiring image information obtained by an image reading apparatus including a light source emitting to a sheet an uneven balance in an amount of light in a sub-scanning direction, wherein the light source emits to the sheet a different amount of light on a second side in the sub-scanning direction than that on a first side in the sub-scanning direction.

However, this is well known in the art as evidenced by Cui.  Similar to the primary reference, Cui discloses scanning a light on a sheet to capture an image (same field of endeavor or reasonably pertinent to the problem).    
Cui teaches acquiring image information obtained by an image reading apparatus including a light source emitting to a sheet an uneven balance in an amount of light in a sub-scanning direction, wherein the light source emits to the sheet a different amount of light on a second side in the sub-scanning direction than that on a first side in the sub-scanning direction (e.g. the invention discloses with a typical under the platen scanning system, a portion on a first side contains a light that is more intense than a portion on another side, which is seen in figures 1 and 2, ¶ [18]-[22] above.  Some advantages and disadvantages are outlined in the cited sections, but the feature of having a different amount of light on one side in relation to another side emitted by one light soure is taught by the Cui reference.).

Therefore, in view of Cui, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of acquiring image information obtained by an image reading apparatus including a light source emitting to a sheet an uneven balance in an amount of light in a sub-scanning direction, wherein the light source emits to the sheet a different amount of light on a second side in the sub-scanning direction than that on a first side in the sub-scanning direction, incorporated in the device of Fujiki, as modified by Guan ‘398, in order to high intensity light that may create non-uniform illumination, which can be used to provide instant-on illumination and limit the amount of lights used for the scanning operation (as stated in ¶ [18] of Cui).  
  
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki, as modified by Guan ‘398 and Cui, as applied to claims 1-4 above, and further in view of Ebisawa (USP 6816624).

Re claim 5: The teachings of Fujiki in view of Guan ‘398 and Cui are applied to independent claim 1 above.
However, Fujiki fails to specifically teach the features of the image processing apparatus according to claim 1, wherein the processor specifies the position of the folding line in the sheet based on a magnitude relation between brightness of the first image information and brightness of the second image information.
However, this is well known in the art as evidenced by Ebisawa.  Similar to the primary reference, Ebisawa discloses detecting the center of a book that rises up from a scanner platen (same field of endeavor or reasonably pertinent to the problem).    
Ebisawa teaches wherein the processor specifies the position of the folding line in the sheet based on a magnitude relation between brightness of the first image information and brightness of the second image information (e.g. the invention discloses detecting white pages that have the same or similar average densities and considered white after binarization.  With the common white areas with similar binarization values considered as a page, these areas are related by both being considered as a white page with similar binarization values, which the similar binarization values are explained in col. 6, ll. 32-56.  The system determines the center of these white areas as a dark center portion.  The invention performs a separate averaging and binarization of the smaller area, based on differentiating the white areas from the smaller darker area, in order to identify the book center and parting line (41).  This is described in col. 6, ll. 59-col. 7, ll. 20.).

(10) The image reading apparatus 4 contains a reduction optical system, and obtains density of each pixel of the image of the pair of spread pages in the form of digital value of n bits (e.g. 8 bits). In this embodiment, the digital value 255 corresponds to the pure white level, and the digital value 0 corresponds to the pure black level. Since, as illustrated in FIG. 2, the density of each point of the book center portion increases with the lift of the point, the digital value representing the density of each point of the book center portion decreases with the lift of the point.

(11) When an average density value in areas of the above image corresponding to portions of the spread pages which are in contact with the document table 2 is obtained, and the entire image is binarized based on the average density value, the binarized image as illustrated in FIG. 4 is obtained. In the binarized image of FIG. 4, the areas 91 corresponding to the portions of the spread pages which are in contact with the document table 2 are white, and all of the other areas are black. Next, almost straight portions of the top and bottom sides of the contours the areas 91 are respectively extended to obtain four straight lines as the aforementioned four reference lines 11 to 14. In order to determine the straight lines, any known technique for detecting a straight line, such as the Hough transformation, boundary tracing, and the method of least squares, may be used.


(13) FIG. 5 is a diagram illustrating an example of a contour image of a pair of spread pages of a bound book placed on a document table. Since a book center portion of a scanned image such as the image of FIG. 2 is darker than the aforementioned portions of the spread pages which are in contact with the document table 2, it is impossible to extract contours of the book center portion of the spread pages from the binarized image such as the image of FIG. 4. Therefore, the contour image of FIG. 5 is obtained by averaging the book center portion of a scanned image such as the image of FIG. 2, and then binarizing the averaged image. Thus, the contours of the book center portion of the spread pages can be extracted as illustrated in FIG. 5.

(14) In FIG. 5, the points 21, 22, 23, and 24, at which the reference lines 11, 12, 13, and 14 branch from the top and bottom portions of the contour of the spread pages, are hereinafter called correction start points. Then, an area encircled by a straight line connecting the correction start points 21 and 23, a straight line connecting the correction start points 22 and 24, a portion of the contour of the spread pages between the correction start points 21 and 22, and a portion of the contour of the spread pages between the correction start points 23 and 24 is defined as a correction area 50.

(15) In addition, the points at which the contour is recessed most deeply are defined as book center points 31 and 32, a line connecting the book center points 31 and 32 is defined as a parting line 41, and the area of FIG. 5 is divided by the parting line 41 into an upper area 61 and a lower area 62.

Therefore, in view of Ebisawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the processor specifies the position of the folding line in the sheet based on a magnitude relation between brightness of the first image information and brightness of the second image information, incorporated in the device of Fujiki, as modified by Guan ‘398 and Cui, in order to use low cost image processing to correct image deformation associated with a center of a folded page or book scanned, which reduces the overall cost of the device while improving the image processed (as stated in Ebisawa col. 1, ll. 51-col. 2, ll. 12).  

Re claim 6: The teachings of Fujiki in view of Guan ‘398 and Cui are applied to dependent claim 2 above.
However, Fujiki fails to specifically teach the features of the image processing apparatus according to claim 2, wherein the processor specifies the position of the folding line in the sheet based on a magnitude relation between brightness of the first image information and brightness of the second image information.  
	However, this is well known in the art as evidenced by Ebisawa.  Similar to the primary reference, Ebisawa discloses detecting the center of a book that rises up from a scanner platen (same field of endeavor or reasonably pertinent to the problem).    
Ebisawa teaches wherein the processor specifies the position of the folding line in the sheet based on a magnitude relation between brightness of the first image information and brightness of the second image information (e.g. the invention discloses detecting white pages that have the same or similar average densities and considered white after binarization.  With the common white areas with similar binarization values considered as a page, these areas are related by both being considered as a white page with similar binarization values, which the similar binarization values are explained in col. 6, ll. 32-56.  The system determines the center of these white areas as a dark center portion.  The invention performs a separate averaging and binarization of the smaller area, based on differentiating the white areas from the smaller darker area, in order to identify the book center and parting line (41).  This is described in col. 6, ll. 59-col. 7, ll. 20.).

Therefore, in view of Ebisawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the processor specifies the position of the folding line in the sheet based on a magnitude relation between brightness of the first image information and brightness of the second image information, incorporated in the device of Fujiki, as modified by Guan ‘398 and Cui, in order to use low cost image processing to correct image deformation associated with a center of a folded page or book scanned, which reduces the overall cost of the device while improving the image processed (as stated in Ebisawa col. 1, ll. 51-col. 2, ll. 12).  

Re claim 7: The teachings of Fujiki in view of Guan ‘398 and Cui are applied to dependent claim 3 above.
However, Fujiki fails to specifically teach the features of the image processing apparatus according to claim 3, wherein the processor specifies the position of the folding line in the sheet based on a magnitude relation between brightness of the first image information and brightness of the second image information. 
However, this is well known in the art as evidenced by Ebisawa.  Similar to the primary reference, Ebisawa discloses detecting the center of a book that rises up from a scanner platen (same field of endeavor or reasonably pertinent to the problem).    
Ebisawa teaches wherein the processor specifies the position of the folding line in the sheet based on a magnitude relation between brightness of the first image information and brightness of the second image information (e.g. the invention discloses detecting white pages that have the same or similar average densities and considered white after binarization.  With the common white areas with similar binarization values considered as a page, these areas are related by both being considered as a white page with similar binarization values, which the similar binarization values are explained in col. 6, ll. 32-56.  The system determines the center of these white areas as a dark center portion.  The invention performs a separate averaging and binarization of the smaller area, based on differentiating the white areas from the smaller darker area, in order to identify the book center and parting line (41).  This is described in col. 6, ll. 59-col. 7, ll. 20.).
Therefore, in view of Ebisawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the processor specifies the position of the folding line in the sheet based on a magnitude relation between brightness of the first image information and brightness of the second image information, incorporated in the device of Fujiki, as modified by Guan ‘398 and Cui, in order to use low cost image processing to correct image deformation associated with a center of a folded page or book scanned, which reduces the overall cost of the device while improving the image processed (as stated in Ebisawa col. 1, ll. 51-col. 2, ll. 12).  

Re claim 8: The teachings of Fujiki in view of Guan ‘398 and Cui are applied to dependent claim 4 above.
However, Fujiki fails to specifically teach the features of the image processing apparatus according to claim 4, wherein the processor specifies the position of the folding line in the sheet based on a magnitude relation between brightness of the first image information and brightness of the second image information.
However, this is well known in the art as evidenced by Ebisawa.  Similar to the primary reference, Ebisawa discloses detecting the center of a book that rises up from a scanner platen (same field of endeavor or reasonably pertinent to the problem).    
Ebisawa teaches wherein the processor specifies the position of the folding line in the sheet based on a magnitude relation between brightness of the first image information and brightness of the second image information (e.g. the invention discloses detecting white pages that have the same or similar average densities and considered white after binarization.  With the common white areas with similar binarization values considered as a page, these areas are related by both being considered as a white page with similar binarization values, which the similar binarization values are explained in col. 6, ll. 32-56.  The system determines the center of these white areas as a dark center portion.  The invention performs a separate averaging and binarization of the smaller area, based on differentiating the white areas from the smaller darker area, in order to identify the book center and parting line (41).  This is described in col. 6, ll. 59-col. 7, ll. 20.).
Therefore, in view of Ebisawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the processor specifies the position of the folding line in the sheet based on a magnitude relation between brightness of the first image information and brightness of the second image information, incorporated in the device of Fujiki, as modified by Guan ‘398 and Cui, in order to use low cost image processing to correct image deformation associated with a center of a folded page or book scanned, which reduces the overall cost of the device while improving the image processed (as stated in Ebisawa col. 1, ll. 51-col. 2, ll. 12).  
  
Re claim 9: The teachings of Fujiki in view of Guan ‘398 and Cui are applied to independent claim 1 above.
However, Fujiki fails to specifically teach the features of the image processing apparatus according to claim 1, wherein 
the processor specifies, as the position of the folding line in the sheet, one of two positions adjacent to a first range or a second range in the sub-scanning direction based on a magnitude relation between brightness of the first image information and brightness of the second image information, 
the first range is a range in the first image information where brightness is equal to or greater than a predetermined value, and 
the second range is a range in the second image information where brightness is equal to or greater than the predetermined value.

However, this is well known in the art as evidenced by Ebisawa.  Similar to the primary reference, Ebisawa discloses detecting the center of a book that rises up from a scanner platen (same field of endeavor or reasonably pertinent to the problem).    
Ebisawa teaches wherein 
the processor specifies, as the position of the folding line in the sheet, one of two positions adjacent to a first range or a second range in the sub-scanning direction based on a magnitude relation between brightness of the first image information and brightness of the second image information (e.g. the invention teaches averaging the image areas in contact with the platen and binarizing these images.  White images with the same binarized images are determined as white pages, which these areas have the same brightness magnitude.  This is described in col. 6, ll. 32-56.  Based on the determination of similar or same brightness magnitudes for two pages, the system takes another step of separately averaging a dark area and binarizing this area based on being different than the initial white pages determined.  This is described in col. 6, ll. 59-col. 7, ll. 20.  The boundary line is determined to separate pages.  This line is adjacent to a first region (50) on the left and on the right as seen in figure 5, which is taught in col. 7, ll. 5-15 above.), 


    PNG
    media_image6.png
    306
    343
    media_image6.png
    Greyscale


the first range is a range in the first image information where brightness is equal to or greater than a predetermined value (e.g. the area (50) on the left of the parting line (41) is brighter than the parting line that is considered as black, which is described in col. 6, ll. 59-col. 7, ll. 20 above.), and 
the second range is a range in the second image information where brightness is equal to or greater than the predetermined value (e.g. the area (50) to the right of the parting line (41) is brighter than the parting line that is considered as black, which is explained in col. 6, ll. 59-col. 7, ll. 20 above.).
Therefore, in view of Ebisawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the processor specifies, as the position of the folding line in the sheet, one of two positions adjacent to a first range or a second range in the sub-scanning direction based on a magnitude relation between brightness of the first image information and brightness of the second image information, the first range is a range in the first image information where brightness is equal to or greater than a predetermined value, and the second range is a range in the second image information where brightness is equal to or greater than the predetermined value, incorporated in the device of Fujiki, as modified by Guan ‘398 and Cui, in order to use low cost image processing to correct image deformation associated with a center of a folded page or book scanned, which reduces the overall cost of the device while improving the image processed (as stated in Ebisawa col. 1, ll. 51-col. 2, ll. 12).  
  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki, as modified by Guan ‘398 and Cui, as applied to claim 1 above, and further in view of Takahashi (USP 6330050).

Re claim 14: The teachings of Fujiki in view of Guan ‘398 and Cui are applied to independent claim 1 above.
Fujiki discloses the image processing apparatus according to claim 1, wherein the folding line is a crease, wherein a recess of the crease faces down (e.g. the folding line can be considered as a crease or a fold, which is disclosed in ¶ [43] above.).  
	However, Fujiki fails to specifically teach the features of a crease having one steeply inclined surface and one gently inclined surface, wherein a recess of the crease faces down to the light source.
	However, this is well known in the art as evidenced by Takahashi.  Similar to the primary reference, Takahashi discloses scanning an underneath of a book to capture an image (same field of endeavor or reasonably pertinent to the problem).   
Takahashi teaches a crease having one steeply inclined surface and one gently inclined surface, wherein a recess of the crease faces down to the light source (e.g. figure 5 shows a slightly inclined part of a page on the right side and a steeply inclined side on the left side, which is also described in col. 6, ll. 53-col. 7, ll. 10 (9).  The scanner is underneath the platen to scan the book while it rises away from the platen at the center, which the scanner description is explained in col. 5, ll. 42-55 (2).) 

(2) Referring to FIG. 59, a book or similar bound document (book hereinafter) 801 loaded on a glass platen 802 is shown. The problem with a conventional copier, printer or similar image forming apparatus is that when an image scanner scans the book 801, the bound portion of the book 801 rises above the table 802, i.e., away from the focal plane of the scanner. As a result, the image of the bound portion is distorted, shadowed, blurred or otherwise deteriorated. FIG. 59 shows specifically an image [I] reduced in size in the main scanning direction (characters and lines are bent), an image [II] reduced in size in the sub-scanning direction (characters are defaced), an image [III] out of focus (characters are defaced), and an image [IV] shadowed (background is contaminated).

(9) FIG. 3 shows the book 402 spread and positioned face up. FIGS. 4 and 5 each shows, in a front view, the bound portion of the spread document 402 laid on the glass platen 403 of the flat bed type scanner face down. FIG. 4 shows the book 402 which is about 5 mm thick and spread at or around its intermediate page and laid on the glass platen 403. Generally, in the condition shown in FIG. 4, the bound portion of the spread book 402 has the greatest depth, i.e., the greatest height above the glass platen 403. FIG. 5 shows the book 402 having the same thickness, but laid on the glass platen 403 with its first page opened; the bound portion of the book 402 is out of balance. This is also true when the book 402 is laid on the glass platen 403 with its last page opened although the configuration will be opposite to the configuration of FIG. 5 in the right-and-left direction.

	Therefore, in view of Takahashi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a crease having one steeply inclined surface and one gently inclined surface, wherein a recess of the crease faces down to the light source, incorporated in the device of Fujiki, as modified by Guan ‘398 and Cui, in order to accurately correct distortion of a bound portion without special sensing equipment, which reduces cost of the device while improving the image quality (as stated in Takahashi col. 2, ll. 50-col. 3, ll. 22).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki, as modified by Guan ‘398, Cui and Takahashi, as applied to claim 14 above, and further in view of Kawamura (US Pub 2009/0121407).

Re claim 16: The teachings of Fujiki in view of Guan ‘398, Cui and Takahashi are applied to dependent claim 14 above.
Fujiki discloses a crease forming device where a crease, which is specified by the image processing apparatus according to claim 14 (e.g. the folding line can be considered as a crease or a fold, which is disclosed in ¶ [43] above.  The folding line is determined based on detecting areas to the left and right of a fold line, which is taught in ¶ [72]-[74] above.).  
	However, Fujiki fails to specifically teach the feature of a crease forming device that changes a position where a crease is formed in a sheet based on the position of the crease in the sheet.
	However, this is well known in the art as evidenced by Kawamura.  Similar to the primary reference, Kawamura discloses determining the position of a folding location (same field of endeavor or reasonably pertinent to the problem).    
	Kawamura discloses a crease forming device that changes a position where a crease is formed in a sheet based on the position of the crease in the sheet (e.g. the invention discloses a device that is used to fold a sheet at a specific position and store the position of the fold, which is disclosed at ¶ [104].  The position of the fold can be adjusted based on the adjustment amount of the fold, which is disclosed in ¶ [102] and [103].).
[0102] At the step 216, the setting unit 102 sets an adjustment amount from the target value of the folding position input at the step 206, and the measured value input at the step 212, and the process shifts to step 218. 
[0103] At the step 218, the folding position is adjusted from the adjustment amount that the setting unit 102 sets, and the process shifts to step 220. 

[0104] At the step 220, the memory control unit 106 stores the folding position that the setting unit 102 sets, the kinds of folding, and the tray information of the tray in which the recording sheets 18 are contained into the nonvolatile memory, and the process shifts to step 222. 
[0105] At the step 222, a close button 141 of the adjustment screen of the selection folding process is pressed, and this routine is finished. 
[0106] In the folding process, from the measured value of the folding position obtained by measuring the recording sheets 18 after the folding process, and from the input target value or the target value of the preset folding position, the adjustment amount of the folding position is set, and thereby it is possible to adjust the folding position, and simplify the adjustment work of the folding processing of the recording sheets. 
[0107] In addition, since the UI including an input device to input setting information an output device to display information is equipped, it is possible to simplify the settings, in comparison with the case without being equipped with a user interface. 

Therefore, in view of Kawamura, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a crease forming device that changes a position where a crease is formed in a sheet based on the position of the crease in the sheet, incorporated in the device of Fujiki, as modified by Guan ‘398, Cui and Takahashi, in order to provide a mechanism to folding recording sheets, which simplifies the adjustment work of a folding process of the recording sheets (as stated in Kawamura ¶ [06], [106] and [107]).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki, as modified by Guan ‘398 and Cui, as applied to claim 15 above, and further in view of Kawamura (US Pub 2009/0121407).

Re claim 17: The teachings of Fujiki in view of Guan ‘398 and Cui are applied to dependent claim 15 above.
Fujiki discloses a folding device based that the fold of a sheet, which is specified by the image processing apparatus according to claim 15 (e.g. the folding line can be considered as a crease or a fold, which is disclosed in ¶ [43] above.  The folding line is determined based on detecting areas to the left and right of a fold line, which is taught in ¶ [72]-[74] above.).  

	However, Fujiki fails to specifically teach the feature of a folding device that changes a folding position in a sheet based on the position of the fold of the sheet.

However, this is well known in the art as evidenced by Kawamura.  Similar to the primary reference, Kawamura discloses determining the position of a folding location (same field of endeavor or reasonably pertinent to the problem).    
	Kawamura discloses a folding device that changes a folding position in a sheet based on the position of the fold of the sheet (e.g. the invention discloses a device that is used to fold a sheet at a specific position and store the position of the fold, which is disclosed at ¶ [104] above.  The position of the fold can be adjusted based on the adjustment amount of the fold, which is disclosed in ¶ [102] and [103] above.).

Therefore, in view of Kawamura, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a folding device that changes a folding position in a sheet based on the position of the fold of the sheet, incorporated in the device of Fujiki, as modified by Guan ‘398 and Cui, in order to provide a mechanism to folding recording sheets, which simplifies the adjustment work of a folding process of the recording sheets (as stated in Kawamura ¶ [06], [106] and [107]).  


Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The claim limitations underlined below in claims 10-13 were not found in any applied and/or cited prior art.

Re claim 10: The teachings of Fujiki in view of Guan ‘398 and Ebisawa are applied to dependent claim 9 above.
Tada ‘383 discloses the image processing apparatus according to claim 9, wherein 
the light source has a smaller amount of light on a second side in the sub- scanning direction than that on a first side in the sub-scanning direction, and 
when the brightness of the first image information is larger than the brightness of the second image information, the processor specifies, as the position of the folding line in the sheet, a position adjacent to the second side of the first range in the sub-scanning direction or a position adjacent to the first side of the second range in the sub-scanning direction.  

Re claim 11: The teachings of Fujiki in view of Guan ‘398 and Ebisawa are applied to dependent claim 9 above.
The image processing apparatus according to claim 9, wherein 
the light source has a smaller amount of light on a second side in the sub- scanning direction than that on a first side in the sub-scanning direction, and 
when the brightness of the first image information is smaller than the brightness of the second image information, the processor specifies, as the position of the folding line in the sheet, a position adjacent to the first side of the first range in the sub-scanning direction or a position adjacent to the second side of the second range in the sub-scanning direction.

Re claim 12: The teachings of Fujiki in view of Guan ‘398 and Ebisawa are applied to dependent claim 9 above.
The image processing apparatus according to claim 9, wherein 
the light source has a larger amount of light on a second side in the sub-scanning direction than that on a first side in the sub-scanning direction, and 
when the brightness of the first image information is larger than the brightness of the second image information, the processor specifies, as the position of the folding line in the sheet, a position adjacent to the first side of the first range in the sub-scanning direction or a position adjacent to the second side of the second range in the sub-scanning direction.   

Re claim 13: The teachings of Fujiki in view of Guan ‘398 and Ebisawa are applied to dependent claim 9 above.
The image processing apparatus according to claim 9, wherein 
the light source has a larger amount of light on a second side in the sub-scanning direction than that on a first side in the sub-scanning direction, and 
when the brightness of the first image information is smaller than the brightness of the second image information, the processor specifies, as the position of the folding line in the sheet, a position adjacent to the second side of the first range in the sub-scanning direction or a position adjacent to the first side of the second range in the sub-scanning direction.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeuchi discloses a device that performs scanning a fold of a sheet.
Kojima teaches regular reflected light and diffuse reflected light being detected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672